[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-11325                DECEMBER 16, 2005
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 03-00093-CR-01-4

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                  versus

LUIS ALVARADO,

                                                       Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (December 16, 2005)

Before ANDERSON, BIRCH and HILL, Circuit Judges.
PER CURIAM:

      Jeff P. Manciagli, counsel for Luis Alvarado in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Alvarado’s conviction and sentence is

AFFIRMED.




                                          2